TARTER KRINSKY & DROGIN LLP March 19, 2010 VIA EDGAR ONLY United States Securities and Exchange Commission Mail Stop 4720 Washington, D.C. 20549 Attention: Jim B. Rosenberg, Senior Assistant Chief Accountant Re:NanoViricides, Inc. Form 10-K for the Fiscal Year Ended June 30, 2009 Form 10-Q for the quarterly period ended December 31, 2009 File No. 000-52318 Dear Mr. Rosenberg: Please be advised that this firm is special securities counsel to NanoViricides, Inc., the above-referenced issuer (the “Issuer”).This letter is in response to the comments of the staff of the U.S. Securities and Exchange Commission (the “Commission”) with respect to the above-referenced filings provided in your letter dated March 10, 2010 (the “Comment Letter”).In response to these comments, the Issuer has caused to be filed Form 10-K/A for the Fiscal Year Ended June 30, 2009 and Form 10-Q/A for the quarterly period ended December 31, 2009.The purpose of this correspondence is to illustrate these changes to the Commission and provide explanation, where necessary.Our responses follow the text of each Staff comment reproduced consecutively for your convenience. Form 10-K For The Fiscal Year Ended June 30, 2009 General 1. We note your discussion throughout your Form 10-K of your company’s collaboration agreements, including pages 6, 24 and 64.In these sections, you address a number of agreements but do not disclose the material terms of such agreements.Nor have you filed these agreements as exhibits to your 10-K, as required by Item 601(b)(10) of Regulation S-K.With respect to each of these agreements that are material to your company, please discuss the material terms, whether financial terms or otherwise, and file the agreement as an exhibit.This includes your collaborations and contracts with the following parties: · the Centers for Disease Control and Prevention (CDC) · the Walter Reed Army Institutes of Research (WRAIR); · the United States Army Medical Research Institute of Infectious Disease (USAMRIID); Jim B. Rosenberg March 15, 2010 Page2of 5 · the United States Armed Forces Institute of Pathology (USAFIP); · THEVAC, LLC; · the Southern Research Institute, Infectious Diseases Division, Frederick, MD (SRI-F); · the Long Island Jewish Medical System, Feinstein Institute of Medical Research; · KARD Scientific, Inc; and · the pharmaceutical company with which you signed a Material Transfer Agreement on February 25, 2009 With respect to the February 25, 2009 Material Transfer Agreement, you are required to disclose the material terms of this agreement and file a copy as an exhibit to the extent it is material to your company, regardless of whether the parties have signed a confidentiality agreement.If there are provisions of this agreement that would cause potential commercial harm to your company if released publicly, you may make a request for confidential treatment under Rule 24b-2 of the Exchange Act.Note, however, that the identity of the counterparty cannot be kept confidential. The Issuer has not disclosed the material terms of these collaborative agreements, nor filed them as exhibits to any of its filings with the Commission, since they are not material definitive agreements as that term is defined in Item 601 of Regulation S-K.The agreements ordinarily accompany the kind of businesses conducted by the Issuer, the Issuer’s business is not substantially dependent on any of these collaborative agreements, do not propose the acquisition or sale of any of the Issuer’s property and do not require any material financial obligation on the part of the Issuer.Moreover, there is no adverse economic event if either party does not perform in accordance with the terms of these agreements. Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation, page 63 Requirement for Additional Capital, page 67 2. We note that you state here that you currently have sufficient cash reserves to achieve all of your budgeted plans for the next twelve months.However, earlier in your Risk Factor discussion, on page 41, you note that you have enough resources to fund operations for fifteen months.Finally, in the penultimate paragraph on page 67 you state that you can support current operations through the next six quarters, which would be eighteen months.Please revise your disclosure to clarify this inconsistency. The Issuer has revised the relevant provisions in the Form 10-K/A to disclose its capital requirements for the next twelve (12) months. Jim B. Rosenberg March 15, 2010 Page3of 5 Item 9A(T) Controls and Procedures Management’s Report on Internal Control over Financial Reporting, page 79 3. While it appears that you have conducted an evaluation of internal controls over financial reporting, it does not appear that you have disclosed your conclusion as of June 30, 2009 as required by Item 308T(a)(3) of Regulation S-K.Please amend your filing within 10 business days to provide management’s conclusion as to the effectiveness of your internal control over financial reporting. The Issuer has revised the disclosure to include the following conclusion as to its internal controls as of June 30, 2009 in the Form 10-K/A: Management conducted an evaluation of the effectiveness of our internal control over financial reporting as of June 30, 2009.Our management’s evaluation of our internal control was based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the “COSO Framework”).Based on this evaluation under the COSO Framework, our management concluded that our internal control over financial reporting was effective as of June 30, 2009. Item 11, Executive Compensation, page 81 4. It appears that your disclosure of executive compensation, including your Summary Compensation Table on page 82, is not in compliance with the current requirements of Item 402 of Regulation S-K for smaller reporting companies.Please revise your executive compensation disclosure in accordance with Items 402(m) through 402(r) of Regulation S-K.This includes providing the Outstanding Equity Awards at Fiscal Year-End Table, as applicable. The Issuer has revised its executive compensation disclosure in accordance with the current requirements of Items 402(m) through 402(r) of Regulation S-K and included the following tables as specified therein: Stock Award(s) ($) Option Awards(#) All Other Compensation ($) Name and Principal Position Year Salary Bonus ($) Total ($) Eugene Seymour, $ $
